246 Minn. 568 (1956)
STATE
v.
WARREN H. ALM.[1]
No. 36,810.
Supreme Court of Minnesota.
February 17, 1956.
Warren H. Alm, pro se.
Miles Lord, Attorney General, and Charles E. Houston, Solicitor General, for respondent.
PER CURIAM.
Plaintiff moves for a dismissal of the appeal of the defendant from the order of the District Court of Kandiyohi County denying defendant's petition for a writ of coram nobis. The motion is made upon the ground that the notice of appeal was not served either upon the county attorney or the attorney general. Defendant concedes that such service was not made. The appeal must be dismissed for want of jurisdiction.[2]
NOTES
[1]  Reported in 75 N.W. (2d) 212.
[2]  See, M.S.A. 632.02, 605.03; State v. Besse, 160 Minn. 533, 200 N.W. 356; State v. Newman, 188 Minn. 461, 247 N.W. 576. Whether the review should be some other remedy than appeal we need not determine.